Examiner’s Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4, 6-7, 13-16, and 18-26 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason independent claim 1, and similarly independent claims 7, are allowable is because the closest prior art of record, US 2018/0146439 by Kim et al., fails to teach or fairly suggest either alone or in combination with the prior art of record a method of operating a network node in a Radio Access Network that includes transmitting a downlink control information message, the downlink control information message comprising a slot allocation indication and a symbol allocation indication; the slot allocation indication indicating a slot aggregation comprising a plurality of slots being allocated for a Physical Uplink Shared Channel, each slot comprising a plurality of symbols; and the symbol allocation indication indicating allocation of symbols to the PUSCH according to an allocation pattern for at least two of the plurality of slots.

The primary reason independent claims 13, and similarly independent claim 19, are allowable is because the closest prior art of record, US 2018/0146439 by Kim et al., fails to teach or fairly suggest either alone or in combination with the prior art of record a method of operating a user equipment in a Radio Access Network that includes .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095.  The examiner can normally be reached on M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466